REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Metal nanoparticles surface-modified with linear polyether are known (e.g.  Sakai et al (Langmuir 2004, 20, 8426-8430) and surface-modified with a cyclic polyether of low molecular weight (i.e. less than 500) are also known (e.g. Ho et al (J. Phys. Chem. C 2009, 113, 1686-1693). However, it has not been known to modify the surface of metal nanoparticles with a cyclic polyether having the specific MW ranging from 500 to 20,000 or with a specific mass ratio of the nanoparticle to the cyclic polyether compound as claimed.  As shown in the instant specification, metal nanoparticles coated with cyclic polyether having the specific molecular weight (i.e. 500-20,000) possess superior salt tolerance (i.e. stable in salt solutions).  Fukushima et al (US 2011/0182996) teaches surface modified nanoparticles with a cyclic compound; however, the surface modifying process requires ring-opening of the cyclic compound.  Therefore, the coating compound is no longer a cyclic compound when the surface-modified nanoparticle is formed.  

Title of the Application:  In compliance with 37 CFR 1.72, the title has been changed as follows:
	“MODIFIED METAL NANOPARTICLE COMPRISING CYCLIC POLYETHER AND PHARMACEUTICAL COMPOSITION”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 29, 2021